Citation Nr: 0300097	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected prostate cancer, status-post radiation 
therapy, prior to May 9, 2000.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had more than 20 years of active service from 
January 1951 to January 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the RO that 
granted service connection and assigned a no percent 
rating for prostate cancer, status post radiation therapy, 
effective on November 30, 1998.  

The Board remanded the case to the RO for additional 
development of the record in December 2000.  

In a September 2002 rating decision, the RO assigned a 100 
percent rating for the service-connected prostate cancer, 
effective on May 9, 2000.  

In the December 2002 informal hearing presentation before 
the Board, the veteran's representative also contended 
that the veteran was entitled to service connection for 
erectile dysfunction, secondary to radiation therapy in 
treatment of the service-connected prostate cancer.  

As this matter has not been developed for appellate 
review, it is referred to the RO for such development as 
may be necessary.  



FINDING OF FACT

From the date of claim on November 30, 1998, the service-
connected status-post radiation therapy prostate cancer is 
shown to have been manifested by a disability picture that 
more nearly approximated that of a local recurrence of a 
malignant neoplasm of the veteran's genitourinary system.  



CONCLUSION OF LAW

An initial rating of a 100 percent is assigned for the 
service-connected prostate cancer effective on November 
30, 1998.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400, 4.7, 4.115b including 
Diagnostic Code 7528 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claim via the Statement of 
the Case, the Supplemental Statement of the Case, and the 
Board's earlier remand.  There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what 
he should do and what VA would do to obtain additional 
evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to 
evaluate the severity of the service-connected disability.  

The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Prostate Cancer,
Status-Post Radiation Therapy

A.  Factual Background 

A careful review of service department records shows that 
the veteran served in the Republic of Vietnam.  

The veteran filed his initial claim of service connection 
for prostate cancer on November 30, 1998.  

A report of pathology received in November 1998 reflects 
that the veteran had been diagnosed in 1991 with prostate 
cancer.

The diagnostic testing in November 1998 revealed a 
prostate-specific antigen (PSA) of 13.4 
nanogram/milliliter.  

The veteran underwent a VA examination in April 1999 and 
reported that he had received 35 treatments of radiation 
therapy in the early 1990's and that the PSA initially 
went down but presently had risen again.  

The veteran reported that a bone scan in November 1998 had 
shown no evidence of distant metastasis.  The veteran 
denied having any voiding problems, urinary leakage or 
loose stools.  He reported having some erectile 
dysfunction.  
 
The diagnosis was that of high grade prostate cancer, 
treated with radiation therapy, with a rising PSA.  

In a June 1999 rating decision, the RO granted service 
connection for prostate cancer, status-post radiation 
therapy and assigned a no percent rating under Diagnostic 
Code 7528, effective from the date of claim on November 
30, 1998.  

A medical statement received in October 2001 from the 
veteran's treating physician reflects that the veteran's 
PSA had been rising since November 1994.  It was noted 
that hormonal therapy (Lupron) had been started in May 
2000.  

A report of VA examination in April 2002 shows assessments 
of prostate cancer and erectile dysfunction.  It was the 
opinion of the examiner that the veteran's prostate cancer 
was progressing, due to an elevation in his PSA.  It was 
also the opinion of the examiner that the erectile 
dysfunction was related to the veteran's age and his 
radiation therapy.  

In a September 2002 rating decision, the RO assigned an 
increased evaluation for the service-connected prostate 
cancer, status-post radiation therapy, from zero percent 
to 100 percent, effective on May 9, 2000, when hormonal 
therapy began.  


B.  Legal Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is 
not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection for that disability.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in 
each of these symptom areas. If the diagnostic code refers 
to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  

A review of the record shows that service connection was 
granted for prostate cancer, status-post radiation therapy 
in a rating decision of June 1999; a no percent rating was 
assigned under Diagnostic Code 7528, for malignant 
neoplasms of the genitourinary system, from the date of 
service connection in November 1998, and later a 100 
percent rating was assigned as of May 9, 2000, when the 
veteran was determined to have begun on hormonal therapy 
for prostate cancer.  

Malignant new growths of any specified part of the 
genitourinary system warrant a 100 percent evaluation with 
continuance for 6 months following the cessation of 
treatment.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

If there has been no local reoccurrence or metastasis, 
residuals of malignant neoplasms of the genitourinary 
system are to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Only the 
predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

The evidence reflects that the veteran had first been 
diagnosed with and treated for prostate cancer in 1991.  
He submitted his original claim of service connection on 
November 30, 1998.  

Here, the Board notes that an elevated PSA alone is not 
diagnostic evidence of the recurrence of cancer.  

However, prior to the beginning of hormonal therapy on 
May 9, 2000, the evidence shows both an initial report of 
a significantly elevated PSA of 13.4 in November 1998 and 
a diagnosis of high grade prostate cancer made by VA 
examination in April 1999.  

This evidence, in the Board's opinion, serves to establish 
that the service-connected disability picture more nearly 
approximated that of a local recurrence of malignant 
neoplasms of the prostate at the time of his filing of his 
original claim of service connection on November 30, 1998.  

As such, the evidence supports the assignment of an 
initial 100 percent rating for the service-connected 
prostate cancer under the provisions of Diagnostic Code 
7528 since the date of the grant of service connection.  

In this case, the Board finds that the evidence shows that 
the level of impairment due to malignant neoplasms of the 
genitourinary system which warrants a 100 percent 
evaluation has existed since the effective date of the 
grant of service connection.  Fenderson, 12 Vet. App. 119.  
Accordingly, a "staged" rating is not indicated.  




ORDER

An initial rating of 100 percent for the service-connected 
prostate cancer, status-post radiation therapy effective 
on November 30, 1998 is granted, subject to the 
regulations applicable to the payment of monetary awards.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

